DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 31 October 2022.
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 31, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 over Whiting et al. have been fully considered and are partially persuasive.  Specifically, Examiner agrees that Whiting and Bravo does not teach “upon obtaining collective vehicle data and vehicle parameters from a threshold number of vehicles, performing an analysis”. Therefore, the previous rejection is withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 is made over Whiting et al. (US 20190156681 A1) in view of Rodriguez Bravo et al. (US 20200361480 A1) in further view of Chen et al. (CN 106651162 A). Specifically, Applicant argues:
“Whiting and Bravo fail to disclose or suggest, inter alia, upon obtaining collective vehicle data and vehicle parameters from a threshold number of vehicles, performing an analysis on the vehicle data, the collective vehicle data, and the vehicle parameters to: detect a vehicle parameter event, or detect an environment change;”
The Examiner’s Response
	With respect to claims 1-20, Examiner agrees that Whiting and Bravo does not teach “upon obtaining collective vehicle data and vehicle parameters from a threshold number of vehicles, performing an analysis”. However, the limitation of “performing an analysis on the vehicle data, the collective vehicle data, and the vehicle parameters to: detect a vehicle parameter event, or detect an environment change;” is taught by Whiting. While Whiting does not explicitly use the exact wording of the Applicant’s claim, Whiting does suggest the limitations, as broadly interpreted. Whiting teaches detecting data associated with an event and determining (i.e., analyzing) information related to the event (see abstract and at least ¶[0024], [0060], and [0062]). Whiting also teaches a negotiation module for analyzing data and if the data needs to be communicated (see at least ¶[0084] and [0085]). While the Examiner agrees that the exact language of the claim limitation is not present in the disclosure of Whiting, the teachings of Whiting going to detection and determining information associated with an event does suggest Applicant’s invention, as broadly interpreted. See new ground(s) of rejection under 35 U.S.C. 103 is made over Whiting et al. (US 20190156681 A1) in view of Rodriguez Bravo et al. (US 20200361480 A1) in further view of Chen et al. (CN 106651162 A).

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant amended the claim to recite “upon obtaining collective vehicle data and vehicle parameters form a threshold number of vehicles, performing an analysis on the vehicle data, the collective vehicle data, and the vehicle parameters to” and argues that this amendment overcomes the previous rejections. However, this limitation may still be performed in the human mind. A person may mentally determine how many vehicles data has been obtained for and mentally perform an analysis of the data when data from enough vehicles has been collected. Therefore, Applicant’s amended does not change the Examiner’s original 101 analysis. The rejection is maintained.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1-20 is directed toward non-statutory subject matter, as shown below:

STEP 1: Do the claims fall within one of the statutory categories?  Yes. Claims 1-7 are directed toward a method. Claims 8-14 are directed towards a system, i.e. machines. Claims 15-20 are directed towards non-transitory computer-readable medium, i.e. machines.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, all of the claims are directed toward mental processes.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claims 1-7 (and in the system and non-transitory computer-readable medium of claims 8-20) comprises a mental process that can be practicably performed in the human mind (or generic computers configured to perform the method) and, therefore, an abstract idea. With regard to claims 1, 8, and 15, the method (or computer implemented functionality) recite the steps (functions) of: (a) upon obtaining collective vehicle data and vehicle parameters from a threshold number of vehicles, performing an analysis on the vehicle data, the collective vehicle data, and the vehicle parameters to: detect a vehicle parameter event, or detect an environmental change and (b) determine whether one or more of an absolute value, average value, or trend value of the vehicle data is within one or more of an acceptable minimum, maximum, or range based on the collective vehicle data.  These limitations, given their broadest reasonable interpretation, may be performed in the human mind or with the aid of pen and paper.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could mentally analyze data to determine if there was a vehicle parameter event or an environmental change and determine whether one or more of an absolute value, average value, or trend value of the vehicle data is within one or more of an acceptable minimum, maximum, or range based on the collective vehicle data, either mentally or using a pen and paper.  The mere nominal recitation that the various steps are being executed by a device/in a device (e.g. a processor of a cloud server/service external to the vehicles) does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 recites the additional limitations “vehicles”, “wireless transmission”, “transponders”, and “performing, by a cloud service external to the vehicles”. Performing by a cloud service merely reflects a generic computer that is as a tool to perform the abstract ideas. Transmitting, via the wireless transmission, a status message to a communication interface of a service associated with the vehicle, as claimed, is outputting data. Outputting data is insignificant extra-solution activity. Therefore, transmitting a status message is insignificant extra-solution activity. See MPEP 2106.06(g). Claim 1 recites the further limitations of receiving vehicle data and obtaining collective vehicle data and obtaining vehicle parameters.  These limitations are recited at a high level of generality (i.e. obtaining or receiving of data) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g).  Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
Claim 8 recites the additional limitations “processor”, “memory”, “system”, “vehicles”, “wireless transmission”, “transponders”, “performing, by a cloud service external to the vehicles”. Performing by a cloud service merely reflects a generic computer that is as a tool to perform the abstract ideas. Transmitting, via the wireless transmission, a status message to a communication interface of a service associated with the vehicle, as claimed, is outputting data. Outputting data is insignificant extra-solution activity. Therefore, transmitting a status message is insignificant extra-solution activity. See MPEP 2106.06(g). Claim 8 recites the further limitations of receiving vehicle data and obtaining collective vehicle data and obtaining vehicle parameters.  These limitations are recited at a high level of generality (i.e. obtaining or receiving of data) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g).  Therefore, claim 8 does not recite additional elements that integrate the judicial exception into a practical application.
Claim 15 recites the additional limitations “processor”, “vehicles”, “transponders”, “wireless transmission”, “performing, by a cloud service external to the vehicles”. Performing by a cloud service merely reflects a generic computer that is as a tool to perform the abstract ideas. Transmitting, via the wireless transmission, a status message to a communication interface of a service associated with the vehicle, as claimed, is outputting data. Outputting data is insignificant extra-solution activity. Therefore, transmitting a status message is insignificant extra-solution activity. See MPEP 2106.06(g). Claim 1 recites the further limitations of receiving vehicle data and obtaining collective vehicle data and obtaining vehicle parameters.  These limitations are recited at a high level of generality (i.e. obtaining or receiving of data) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g).  Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The following computer functions have been recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality): receiving or transmitting data over a network. See MPEP 2106.05(d)(II). Transmitting, via the wireless transmission, a status message to a communication interface of a service associated with the vehicle is transmitting data over a network (i.e., from one computing device networked to another computing device). Therefore, the limitation “transmitting, via the wireless transmission, a status message to a communication interface of a service associated with the vehicle” is well-understood, routine, conventional activity in the field and does not recite additional elements that amount to significantly more than the judicial exception.
CONCLUSION
Thus, since claims 1, 8, and 15 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 8, and 15 are directed towards non-statutory subject matter.
Further, dependent claims (2-7, 9-14, 16-20) further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  Each of the claimed limitations either expand upon or add either 1) new mental process, 2) a new additional element, 3) previously presented mental process, and/or 4) a previously presented additional element.  Therefore, claims 2-7, 9-14, 16-20 are similarly rejected as being directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-4, 8-11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting et al. (US. Pub. No. 20190156681 A1) in view of Rodriguez Bravo et al. (US. Pub. No. 20200361480 A1) in further view of Chen et al. (CN 106651162 A).
Regarding claim 1, 8, and 15:
Whiting teaches:
a memory storing instructions (from section [0038]: “Autonomous aerial communication system 200 may include a user interface module 201, a network-communication interface module 202, and one or more sensors 206, one or more processors 208, and data storage 210, all of which may be linked together via a system bus, network, or other connection mechanism 228.”)
a processor of a cloud server external to the vehicles executing the instructions to perform a process (see Fig. 6 “a network of computing clusters arranged as a cloud-based server system” and at least sections [0099], [0102], and [0105] regarding a cloud-based server.)
receiving, via a wireless transmission, vehicle data from a vehicle of a plurality of vehicles (from section [0058]: “data detection module 214 may manage the data it receives from the interfaces and sensors of the autonomous aerial communication system 200 by prioritizing the data received based on one or more parameters of the data received.” Also, see sections [0008], [0024], [0030], [0044], [0058], and [0063].)
wherein the vehicle data includes one or a combination of: non-cooperative object information for objects detected by one or more transponder(s), and/or imaging output data from the vehicle, wherein the imaging output data includes one or a combination of imaging data, machine vision outputs, and/or unknown obstacles information (see at least sections [0044], [0054], [0056] and [0069] regarding image data (i.e. image output data), wherein an autonomous aerial communications system may also include one or more imagine sensors and/or cameras to capture image data from the environment in which it operates so it can provide data about the environment.)
obtaining collective vehicle data and obtaining vehicle parameters (from section [0024]: “determine that certain information should be communicated based on detecting data associated with an event, wherein an event is any occurrence that pertains to the operation of the entity on which the system is implemented, the operation of other entities, or both (e.g., flight management parameters of an aerial vehicle on which the system is implemented, flight management parameters of aerial vehicles in the system's vicinity and/or abroad, weather conditions, intervening circumstances). For example, the system implemented on an aerial vehicle may receive data associated with an event indicating an intervening circumstance (e.g., oncoming inclement weather, diminishing fuel sources, the unavailability of a previously designated flight path or landing zone, the introduction of additional aerial vehicles near a flight path, the transition between different classes of airspaces, etc.) and determine that this information should be communicated reflecting such circumstances.” Also, see at least sections [0024], [0054], and [0056]-[0069].)
performing an analysis on the vehicle data, the collective vehicle data, and the vehicle parameters to: detect a vehicle parameter event, or detect an environment change (from section [0024]: “the system may determine that certain information should be communicated based on detecting data associated with an event, wherein an event is any occurrence that pertains to the operation of the entity on which the system is implemented, the operation of other entities, or both… and determine that this information should be communicated reflecting such circumstances.” See section [0060] and [0062] regarding determining information related to the event. Also, see section [0084] and [0085] regarding a negotiation module for analyzing data and if the data needs to be communicated.)
in response to detecting the vehicle parameter event or the environment change, transmitting, via the wireless transmission, a status message to a communication interface of a service associated with the vehicle (see at least sections [0029], [0034], [0082]-[0083], and [0089] regarding detecting data associated with an event and determining the information needs to be communicated (i.e. message) to at least one target recipient, which may include a terrestrial support system (i.e. service).)
Whiting does not explicitly teach upon obtaining collective vehicle data and vehicle parameters from a threshold number of vehicles, performing an analysis; and wherein the analysis uses one or more logical operators to determine whether one or more of an absolute value, average value, or trend value of the vehicle data is within one or more of an acceptable minimum, maximum, or range based on the collective vehicle data and the vehicle parameters.
	Rodriguez Bravo teaches:
wherein the analysis uses one or more logical operators to determine whether one or more of an absolute value, average value, or trend value of the vehicle data is within one or more of an acceptable minimum, maximum, or range based on the collective vehicle data and the vehicle parameters (see at least section [0021]-[0026], [0029], and [0042] regarding an autonomous vehicle comparing its own values with values from a plurality of vehicles for detecting, for example, faulty sensors. It also discusses exceeding a predetermined threshold (i.e. maximum or range).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified apparatus and methods related to autonomous aerial communications of Whiting to provide wherein the analysis uses one or more logical operators to determine whether one or more of an absolute value, average value, or trend value of the vehicle data is within one or more of an acceptable minimum, maximum, or range based on the collective vehicle data and the vehicle parameters, as taught by Rodriguez Bravo, in order to detect emergencies, accidents, or sensor failures (Rodriguez Bravo at [0025]).
The combination of Whiting and Rodriguez Bravo does not explicitly teach upon obtaining collective vehicle data and vehicle parameters from a threshold number of vehicles, performing an analysis.
Chen teaches:
upon obtaining collective vehicle data and vehicle parameters from a threshold number of vehicles, performing an analysis (see abstract and at least pages 2-3 and 4 regarding performing a big data risk analysis or risk assessment based on a sufficient (i.e. predetermined or threshold) number of vehicles, wherein the risk assessment factors include vehicle condition data of vehicles, weather condition data of places in which the vehicles are located, road condition data of roads on which the vehicles are located, accident data of the vehicles and the like.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified apparatus and methods related to autonomous aerial communications of Whiting as modified by Rodriguez Bravo to provide upon obtaining collective vehicle data and vehicle parameters from a threshold number of vehicles, performing an analysis, as taught by Chen, to provide obtaining a relationship between the data of all the collected vehicles and the risk of operation of the vehicle(s) (Chen at page 2, paragraphs 1-3).

Regarding claim 2, 9, and 16:
	Whiting teaches:
wherein the vehicle data includes one or a combination of: navigation information for the vehicle, and/or status/health data (from section [0024]: “For example, the system implemented on an aerial vehicle may receive data associated with an event indicating an intervening circumstance (e.g., oncoming inclement weather, diminishing fuel sources, the unavailability of a previously designated flight path or landing zone, the introduction of additional aerial vehicles near a flight path, the transition between different classes of airspaces, etc.) and determine that this information should be communicated reflecting such circumstances.” Also, see section [0058]: “data detection module 214 may manage the data it receives from the interfaces and sensors of the autonomous aerial communication system 200 by prioritizing the data received based on one or more parameters of the data received. In one embodiment, these parameters may include the urgency and/or priority of the event indicated by the data detected.”)

Regarding claim 3, 10, and 17:
	Whiting teaches:
wherein the collective vehicle data includes one or a combination of: previously received vehicle data from the vehicle, previously received vehicle data from a vehicle of the plurality of vehicles other than the vehicle of the plurality of vehicles, and/or obstacle information for obstacles known in/on/near a route of the vehicle (from section [0055]: “Autonomous aerial communications system 200 may also include a GPS receiver. The GPS receiver may be configured to provide data that is typical of well-known GPS systems, such as the GPS coordinates of the autonomous aerial communications system 200.” Also, section [0056] discusses all of the data that can be provided to the autonomous aerial communications system. This data includes data from: (i) identification sensors to identify vehicles/objects or obstacles, (ii) location sensors to provide information on movement/positioning, (iii) environmental sensors to obtain data indicative of the environment, (iv) structural and resource sensors for measuring integrity/status of the vehicle, and (v) a force sensor for measuring forces acting on the vehicle. See at least sections [0053] and [0054] regarding obstacles.)

Regarding claim 4, 11, and 18:
	Whiting teaches:
wherein the vehicle parameters include one or a combination of: power system requirements information, structural requirements information, actuation systems requirements information, certification requirements information, and/or new obstacle criteria information (from section [0024]: “determine that certain information should be communicated based on detecting data associated with an event, wherein an event is any occurrence that pertains to the operation of the entity on which the system is implemented, the operation of other entities, or both (e.g., flight management parameters of an aerial vehicle on which the system is implemented, flight management parameters of aerial vehicles in the system's vicinity and/or abroad, weather conditions, intervening circumstances). For example, the system implemented on an aerial vehicle may receive data associated with an event indicating an intervening circumstance (e.g., oncoming inclement weather, diminishing fuel sources, the unavailability of a previously designated flight path or landing zone, the introduction of additional aerial vehicles near a flight path, the transition between different classes of airspaces, etc.) and determine that this information should be communicated reflecting such circumstances.” Also, section [0056] discusses all of the data (which includes parameters) that can be provided to the autonomous aerial communications system. This data includes data from: (i) identification sensors to identify vehicles/objects and/or obstacles, (ii) location sensors to provide information on movement/positioning, (iii) environmental sensors to obtain data indicative of the environment, (iv) structural and resource sensors for measuring integrity/status of the vehicle, and (v) a force sensor for measuring forces acting on the vehicle.)

 	Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting et al. (US. Pub. No. 20190156681 A1) in view of Rodriguez Bravo et al. (US. Pub. No. 20200361480 A1) in view of Chen et al. (CN 106651162 A), as applied to claim 1, 8, and 15, and in further view of Hodges et al. (US. Pub. No. 20170140652 A1).
Regarding claims 5, 12, and 19:
The combination of Whiting and Rodriguez Bravo does not explicitly teach wherein the performing the analysis includes: obtaining trigger rules; applying the trigger rules to the vehicle data to determine an analysis program of a plurality of analysis programs to execute; and executing the analysis program by inputting the vehicle data, the collective vehicle data, and the vehicle parameters to the analysis program to determine whether the vehicle parameter event or the environment change occurs.
	Hodges teaches:
wherein the performing the analysis includes: obtaining trigger rules (from section [0093]: “the onboard vehicle analysis module 160B can receive vehicle data from the in-vehicle sensors 230 around the vehicle or an engine computer of the vehicle while the driver is operating or driving the vehicle, and the onboard vehicle analysis module 160B can provide the vehicle data to the onboard driver alerting module 170B. The onboard driver alerting module 170B can process the vehicle data according to a program instruction of multiple program instructions that prescribe conditions of a vehicle to be monitored, such as part of a status tracking program. The onboard driver alerting module 170B can, for instance, access from the memory 215, the multiple program instructions, which can provide algorithms, conditional statements, or thresholds (e.g. trigger rules) and the like that the onboard driver alerting module 170B can compare to the vehicle data”)
applying the trigger rules to the vehicle data to determine an analysis program of a plurality of analysis programs to execute (from section [0093]: “The onboard driver alerting module 170B can process the vehicle data according to a program instruction of multiple program instructions that prescribe conditions of a vehicle to be monitored, such as part of a status tracking program. The onboard driver alerting module 170B can, for instance, access from the memory 215, the multiple program instructions, which can provide algorithms, conditional statements, or thresholds and the like that the onboard driver alerting module 170B can compare to the vehicle data”)
executing the analysis program by inputting the vehicle data, the collective vehicle data, and the vehicle parameters to the analysis program to determine whether the vehicle parameter event or the environment change occurs (from section [0062]: “One approach of the multiple rules is for the multiple rules provide thresholds for determining whether the rule violation has occurred. Example thresholds include thresholds for speed, braking, acceleration, idling, pitch/yaw, or any other parameter that may be used for determining real-time feedback. Additionally or alternatively, the multiple rules may include other information for determining violations, such as driver abilities, vehicles types, geographic areas and associated thresholds for determining rules violations within the driver abilities, vehicle types, and geographic areas.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and methods related to aerial communications of Whiting as modified by Bravo as modified by Chen to provide obtaining trigger rules; applying the trigger rules to the vehicle data to determine an analysis program of a plurality of analysis programs to execute; and executing the analysis program by inputting the vehicle data, the collective vehicle data, and the vehicle parameters to the analysis program to determine whether the vehicle parameter event or the environment change occurs, as taught by Hodges, to identify potential problems with a vehicle and provide a recommended treatment or service (Hodges at ¶ [0024]). 

Regarding claim 6 and 13:
The combination of Whiting and Rodriguez Bravo does not explicitly teach wherein, to determine whether the vehicle parameter event or the environment change occurs, the analysis program: extracts data from the vehicle data, the collective vehicle data, and the vehicle parameters, and determines whether one or more conditions are satisfied.
	Hodges teaches:
wherein, to determine whether the vehicle parameter event or the environment change occurs, the analysis program: extracts data from the vehicle data, the collective vehicle data, and the vehicle parameters (from section [0089]: “At block 710, the vehicle management system 110 can use the processed vehicle data. One example use is that the vehicle management system 110 may generate metadata or summary data regarding drivers or vehicles.”)
determines whether one or more conditions are satisfied (from section [0050]: “The driver alerting module 170 can alert based on one or more conditions.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and methods related to aerial communications of Whiting as modified by Bravo as modified by Chen to provide extracting data from the vehicle data, the collective vehicle data, and the vehicle parameters, and determining whether one or more conditions are satisfied, as taught by Hodges, to identify potential problems with a vehicle and provide an alerting feature that can recommend treatment or service to improve operation of a fleet of vehicles (Hodges at ¶ [0024]).

Regarding claim 7 and 14:
Whiting does not explicitly teach wherein, in response to at least one condition failing, the analysis program determines the vehicle parameter event occurs or the environment change occurs, the status message includes an identifier of the vehicle, one or more indicators, and one or more suggestions, the one or more indicators corresponds to the at one condition that fails, and the one or more suggestions indicate at least one of: the vehicle requires maintenance, the vehicle should be removed from operations, a replacement vehicle for the vehicle, a reduction in a number of vehicles, an increase in vehicle spacing, and/or an obstacle is to be added to an obstacle database of the plurality of vehicles.
	Rodriguez Bravo teaches:
wherein, in response to at least one condition failing, the analysis program determines the vehicle parameter event occurs or the environment change occurs (from section [0021]: “System 100 is configured to detect compromised actions associated with an autonomous vehicle via execution of a multiple order verification process that includes: [0022] 1. Determining a failure or error condition of a sensor integrated with an autonomous vehicle by reporting at least sensor reading exceeding a predetermined threshold.”)
the status message includes an identifier of the vehicle, one or more indicators, and one or more suggestions (from section [0024]: “3. Presenting an alert message (indicating compromised actions of the autonomous vehicle) to an operator of the autonomous vehicle.” From section [0027]: “The alert indicates a possible issue associated with the autonomous vehicle.” Also, see section [0029]: “System 100 enables functionality for detecting (in real-time) a malfunctioning autonomous vehicle (e.g., autonomous vehicle 22) via execution of a cooperative second order verification process as follows: [0030] 1. Retrieving data indicating a travel of speed of a plurality of adjacent (to an autonomous vehicle) vehicles (e.g., using vehicle to vehicle communications) and correlating the data with data retrieved from sensors (of the autonomous vehicle) to determine an accuracy, health, and/or failure/error of the sensors of the autonomous vehicle. [0031] 2. Monitoring actions of the plurality of adjacent vehicles to determine patterns and deviations associated with patterns of the autonomous vehicle. [0032] 3. Analyzing data from vehicles to determine upcoming emergencies or accidents on a route of travel. [0033] 4. Requesting consensus analysis from the plurality of adjacent vehicles for retrieving suggestions with respect to travel decisions.”)
the one or more indicators corresponds to the at least one condition that fails (from section [0024]: “3. Presenting an alert message (indicating compromised actions of the autonomous vehicle) to an operator of the autonomous vehicle.”)
the one or more suggestions indicate at least one of: the vehicle requires maintenance, the vehicle should be removed from operations, a replacement vehicle for the vehicle, a reduction in a number of vehicles, an increase in vehicle spacing, and/or an obstacle is to be added to an obstacle database of the plurality of vehicles (from section [0031]: “2. Monitoring actions of the plurality of adjacent vehicles to determine patterns and deviations associated with patterns of the autonomous vehicle. [0032] 3. Analyzing data from vehicles to determine upcoming emergencies or accidents on a route of travel. [0033] 4. Requesting consensus analysis from the plurality of adjacent vehicles for retrieving suggestions with respect to travel decisions.” Upcoming emergencies or accidents as mentioned in the sections, could lead to suggestion of an emergency or accident (e.g. obstacle) being added to a database for vehicles on a route of travel. With the suggested obstacle being added it will allow for a generated alternate route for travel. See section [0040]: “the notification may be transmitted to a repair facility (e.g., repair facility 39 of FIG. 1). If in step 210, the notification transmitted to the repair facility, then in step 212, the controller automatically directs and controls the autonomous vehicle such that the autonomous vehicle automatically initiates motion and travels to the repair facility.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified apparatus and methods related to autonomous aerial communications of Whiting to provide in response to at least one condition failing, the analysis program determines the vehicle parameter event occurs or the environment change occurs, the status message includes an identifier of the vehicle, one or more indicators, and one or more suggestions, the one or more indicators corresponds to the at one condition that fails, and the one or more suggestions indicate at least one of: the vehicle requires maintenance, the vehicle should be removed from operations, a replacement vehicle for the vehicle, a reduction in a number of vehicles, an increase in vehicle spacing, and/or an obstacle is to be added to an obstacle database of the plurality of vehicles, as taught by Rodriguez Bravo, to improve vehicular sensor detection and vehicular fault condition detection (Rodriguez Bravo at [0020]).

Regarding claim 20:
Whiting does not explicitly teach wherein, to determine whether the vehicle parameter event or the environment change occurs, the analysis program: extracts data from the vehicle data, the collective vehicle data, and the vehicle parameters; determines whether one or more conditions are satisfied; and in response to at least one condition failing, determines the vehicle parameter event occurs or the environment change occurs, wherein the status message includes an identifier of the vehicle, one or more indicators, and one or more suggestions, wherein the one or more indicators corresponds to the at one condition that fails, and wherein the one or more suggestions indicate at least one of: the vehicle requires maintenance, the vehicle should be removed from operations, a replacement vehicle for the vehicle, a reduction in a number of vehicles, an increase in vehicle spacing, and/or an obstacle is to be added to an obstacle database of the plurality of vehicles.
	Rodriguez Bravo teaches:
in response to at least one condition failing, determines the vehicle parameter event occurs or the environment change occurs (from section [0021]: “System 100 is configured to detect compromised actions associated with an autonomous vehicle via execution of a multiple order verification process that includes: [0022] 1. Determining a failure or error condition of a sensor integrated with an autonomous vehicle by reporting at least sensor reading exceeding a predetermined threshold.”)
wherein the status message includes an identifier of the vehicle, one or more indicators, and one or more suggestions (from section [0024]: “3. Presenting an alert message (indicating compromised actions of the autonomous vehicle) to an operator of the autonomous vehicle.” From section [0027]: “The alert indicates a possible issue associated with the autonomous vehicle.” Also, see section [0029]: “System 100 enables functionality for detecting (in real-time) a malfunctioning autonomous vehicle (e.g., autonomous vehicle 22) via execution of a cooperative second order verification process as follows: [0030] 1. Retrieving data indicating a travel of speed of a plurality of adjacent (to an autonomous vehicle) vehicles (e.g., using vehicle to vehicle communications) and correlating the data with data retrieved from sensors (of the autonomous vehicle) to determine an accuracy, health, and/or failure/error of the sensors of the autonomous vehicle. [0031] 2. Monitoring actions of the plurality of adjacent vehicles to determine patterns and deviations associated with patterns of the autonomous vehicle. [0032] 3. Analyzing data from vehicles to determine upcoming emergencies or accidents on a route of travel. [0033] 4. Requesting consensus analysis from the plurality of adjacent vehicles for retrieving suggestions with respect to travel decisions.”)
wherein the one or more indicators corresponds to the at one condition that fails (from section [0024]: “3. Presenting an alert message (indicating compromised actions of the autonomous vehicle) to an operator of the autonomous vehicle.”)
wherein the one or more suggestions indicate at least one of: the vehicle requires maintenance, the vehicle should be removed from operations, a replacement vehicle for the vehicle, a reduction in a number of vehicles, an increase in vehicle spacing, and/or an obstacle is to be added to an obstacle database of the plurality of vehicles (from section [0031]: “2. Monitoring actions of the plurality of adjacent vehicles to determine patterns and deviations associated with patterns of the autonomous vehicle. [0032] 3. Analyzing data from vehicles to determine upcoming emergencies or accidents on a route of travel. [0033] 4. Requesting consensus analysis from the plurality of adjacent vehicles for retrieving suggestions with respect to travel decisions.” Upcoming emergencies or accidents as mentioned in the sections, could lead to suggestion of an emergency or accident (e.g. obstacle) being added to a database for vehicles on a route of travel. With the suggested obstacle being added it will allow for a generated alternate route for travel. See section [0040]: “the notification may be transmitted to a repair facility (e.g., repair facility 39 of FIG. 1). If in step 210, the notification transmitted to the repair facility, then in step 212, the controller automatically directs and controls the autonomous vehicle such that the autonomous vehicle automatically initiates motion and travels to the repair facility.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified apparatus and methods related to autonomous aerial communications of Whiting to provide in response to at least one condition failing, determines the vehicle parameter event occurs or the environment change occurs, wherein the status message includes an identifier of the vehicle, one or more indicators, and one or more suggestions, wherein the one or more indicators corresponds to the at one condition that fails, and wherein the one or more suggestions indicate at least one of: the vehicle requires maintenance, the vehicle should be removed from operations, a replacement vehicle for the vehicle, a reduction in a number of vehicles, an increase in vehicle spacing, and/or an obstacle is to be added to an obstacle database of the plurality of vehicles, as taught by Rodriguez Bravo, to improve vehicular sensor detection and vehicular fault condition detection (Rodriguez Bravo at [0020]).
The combination of Whiting and Rodriguez Bravo does not explicitly teach wherein, to determine whether the vehicle parameter event or the environment change occurs, the analysis program: extracts data from the vehicle data, the collective vehicle data, and the vehicle parameters; determines whether one or more conditions are satisfied.
	Hodges teaches:
extracts data from the vehicle data, the collective vehicle data, and the vehicle parameters (from section [0089]: “At block 710, the vehicle management system 110 can use the processed vehicle data. One example use is that the vehicle management system 110 may generate metadata or summary data regarding drivers or vehicles.”)
determines whether one or more conditions are satisfied (from section [0050]: “The driver alerting module 170 can alert based on one or more conditions.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and methods related to aerial communications of Whiting as modified by Bravo as modified by Chen to provide extracting data from the vehicle data, the collective vehicle data, and the vehicle parameters, and determining whether one or more conditions are satisfied, as taught by Hodges, to identify potential problems with a vehicle and provide an alerting feature that can recommend treatment or service to improve operation of a fleet of vehicles (Hodges at ¶ [0024).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (CN 109219838 A) is pertinent because it involves judging whether the first vehicle number is greater than the first preset number threshold value.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR L KNIGHT/Examiner, Art Unit 3666      

/AARON L TROOST/Primary Examiner, Art Unit 3666